department of the treasury internal_revenue_service washington d c l441 of-e5 date contact person identification_number telephone number to br employer_identification_number legend m n dear sir or madam this is in reply to your letter of date requesting a ruling that you are classified as a non-exempt charitable_trust within the meaning of sec_4947 of the internal_revenue_code you were created on i to make payments for charitable purposes on you stated that you never applied for recognition of exemption under section behalf of m 5o0i c of the code all the property you have received or expect to receive will be permanently dedicated to accomplish charitable purposes clause three d of the trust document states that the term ‘charitable purposes’ shall be fimited to and shall include only religious charitable scientific literary or educational_purposes within the meaning of those terms as used under sec_50i c of the internal_revenue_code or the corresponding section of any future federal tax code but only such purposes as also constitute charitable purposes under the law of trusts of n you requested the following rulings that you are a non-exempt charitable_trust within the meaning of sec_4947 of the code and sec_53_4947-1 of the income_tax regulations because all of your unexpired interests are devoted to one or more of the purposes described in sec_170 and a deduction is allowable for contributions made to you under sec_170 and sec_2055 individual donors contributing to you shall be allowed to deduct for the taxable_year during which the contribution is made to you their contributions as a charitable_contribution to the extent of the maximum permissible limitations of sec_170 or sec_170 i d which ever shall apply because you are a private_foundation other than one that is described within the meaning of sec_170e ii re any taxable_estate providing bequests legacies devises or transfers to you shall be allowed to deduct from the value of the gross_estate the amount of such charitable_contribution as provided for in sec_2055 of the code sec_170 of the code provides for the deductibility of contributions to a corporation trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals sections b b and b i d of the code provide special rules limiting the deduction individuals may take on their charitable_contributions sec_170 of the code describes certain private_foundations which are entitled to favorable treatment regarding the deductibility of contributions made to them sec_501 of the code exempts certain organizations described in subsection c or d or sec_401 frorn taxation sec_50i c of the code describes organizations organized and operated exclusively for religious charitable and educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual section c -i c l of the regulations provides that an organization will be regarded it engages primarily in activities as operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_50 c of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -i d of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense it includes relief of the poor and distressed the advancement of religion the advancement of education and lessening the burdens of government sec_508 of the code states that except as provided in subsection c an organization organized after date shall not be treated as an organization described in sec_50i c unless it has given notice to the secretary in such manner as the secretary may prescribe that it is applying for recognition of such status sec_1_508-1 of the regulations provides that the sec_508 notice is made by submitting to the service a properly completed and executed form_1023 exemption application sec_1_508-1 of the regulations states that solely for purposes of sec_507 sec_508 sec_508 and sec_508 sec_508 sec_509 and chapter a_trust described in sec_4947 does not have to file the notice described in sec_508 re section b viii of the regulations states that since a charitable_trust described in sec_4947 is not required to file a notice under sec_508 sec_508 and sec_1_508-2 i b which disallow deductions for gifts or bequests do not apply to such a_trust sec_4947 of the code states that for purposes other than sec_508 b and c a_trust which is not exempt under sec_501 all the unexpired interests in which are devoted to one or more purposes described in sec_170 shall be treated as an organization described in sec_501 sec_53_4947-1 of the foundation and similar excise_tax regulations provides that in general sec_4947 subjects trusts which are not exempt from taxation under sec_501 a all or part of the unexpired interest in which are devoted to one or more of the purposes described in sec_170 and which have amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 to the same requirements and restrictions as are imposed on private_foundations for the purposes of this section a_trust shall be presumed to have amounts in trust for which a deduction was allowed if a deduction would have been allowable under one of the above mentioned sections of the code sec_53 4947-i b of the regulations provides that because a charitable_trust is not treated as an organization described in sec_501 the trust is subject_to the excise_tax on its investment_income under sec_4940 rather than the tax imposed by sec_4940 sec_4940 of the code imposes a tax on each private_foundation which is not exempt from taxation under sec_501 equal to the amount if any by which the sum of the tax on net_investment_income imposed under sec_4940 computed as if such private_foundation were exempt from taxation under sec_501 and described in sec_501 for the taxable_year plus b the amount of the tax which would have been imposed under sec_511 for such taxable_year if such private_foundation had been exempt from taxation under sec_501 exceeds the tax imposed under subtitle a on such private_foundation for the taxable_year sec_2055 of the code pertains to deductions from the value of a taxable_estate for certain transfers of property made for public charitable and religious uses the information you have submitted establishes that your assets are permanently dedicated to the accomplishment of charitable purposes as that term is described in sec_170 and sec_501 of the code and the regulations thereunder you have represented that you have not applied for recognition of exemption under sec_501 of the code accordingly you are a charitable_trust within the meaning of sec_4947 as an organization described in sec_4947 of the code donors may deduct contributions to you as provided in sec_170 of the code bequests legacies devises re transfers or gifts to you or for your use are deductible for federal estate and gift_tax purposes if they meet the applicable provisions of sec_2055 sec_2106 and sec_2522 of the code in addition you are treated as a private_foundation and subject_to the various foundation excise_taxes imposed by chapter of the code on the various activities of private_foundations you are required to file form_990-pf return of private_foundation or sec_4947 trust treated as a private_foundation form_990-pf must be filed by the 15th day of the fifth month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less for organizations with gross_receipts exceeding dollar_figure in any year the penalty is dollar_figure per day per return unless there is reasonable_cause for the delay the maximum penalty for an organization with gross_receipts exceeding dollar_figure shall not exceed dollar_figure this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it form_990-pf should be filed with the ogden service_center ogden ut you are required to make certain returns available for public inspection for three years after the later of the due_date of the return or the date the return is filed the returns required to be made available for public inspection are form_990-pf return of private_foundation or sec_4947 nonexempt_charitable_trust treated as a private_foundation and form_4720 return of certain excise_taxes on charities and other persons under chapter sec_41 and sec_42 of the internal_revenue_code please note that sec_4940 of the code imposes a special excise_tax on the investment_income of an organization described in sec_4947 of the code based on the information you have submitted we have concluded that you are a non-exempt charitable_trust within the meaning of sec_4947 of the code and sec_53_4947-1 of the regulations because all your unexpired interests are devoted to one or more of the purposes described in sec_170 and a deduction is allowable for contributions made to you under sec_170 and sec_2055 individual donors contributing to you shall be allowed to deduct for the taxable_year during which the contribution is made to you their contributions as a charitable_contribution to the extent of the maximum permissible limitations of sec_170 or sec_170 d which ever shall apply because you are a private_foundation other than one that is described in sec_170 any taxable_estate providing bequests legacies desires or transfers to you shall be allowed to deduct from the value of the gross_estate the amount of such charitable_contribution as provided for in sec_2055 of the code re this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any such change should be reported to the ohio te_ge customer service office please use the employer_identification_number indicated in the heading of this letter on all returns you file and in all correspondence with the internal_revenue_service because this letter could help resolve any questions concerning your federal_income_tax status it should be kept in your permanent records this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions concerning reporting requirements please contact the ohio te_ge customer service office pincite-5500 a toll free number sincerely yours joseph chasin acting manager exempt_organizations technical group department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jun _ uniform issue list number legend c r w o u o l dear applicant contact person identification_number telephone number to bl this is in reply to your ruling_request of date requesting approval of a set-aside of your income under the suitability test of sec_4942 i of the internal_revenue_code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations beginning in your tax_year ended on date our records indicate that you f are a nonexempt_charitable_trust under sec_4947 of the code you propose to set_aside x dollars of your income pursuant to sec_4942 of the code your specific project for the income is to acquire waterfront land l for ecological preservation and donation to a focal governmental_unit for such public purposes you represent that all of the amounts to be set_aside for this specific project will be paid out for this project within months from the time when your first amount of income is set_aside you indicate that the cost of this project can better be accomplished by the use of a set-aside of your income rather than by immediate payment of your funds because this project requires additional time for legal actions to result in marketable title to the land from the seller sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_4942 of the code imposes excise_tax on any private_foundation that does not expend qualifying distributions for exempt purposes at least equal to its distributable_amount for its tax_year sec_4942 of the code provides that in general a qualifying_distribution is any amount including reasonable and necessary administrative expenses paid to accomplish or to acquire an asset used directly in carrying on one or more of the purposes described in sec_170 of the code which includes charitable purposes sec_4942 of the code provides that an amount of income that is set_aside for a specific project within one or more purposes of sec_170 of the code may be treated as a qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 of the code sec_4942 of the code provides in pertinent part that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the amount set_aside will be paid for the specific project within five years and that the suitability test for a set-aside under sec_4942 of the code is met sec_4942 i of the code provides a suitability test in which the private_foundation at the time of the set-aside must establish to the satisfaction of the secretary that the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or sec_170 of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 of the code are met the requirements are met if the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 of the regulations sec_53_4942_a_-3 of the regulations provides that its suitability test for a set-aside is met if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made the regulation cites as an example of a suitable project a plan to erect a building to house the direct charitable educational or similar exempt_activities of the foundation such as a museum building even if the exact location and architectural plans have not been finalized sec_53_4942_a_-3 of the regulations provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside you have timely sought approval of your set-aside of income in advance of the time when the amounts of income are to be set_aside as required by sec_4942 b i of the code and sec_53_4942_a_-3 of the regulations your set-aside for this purchase of land will be for a specific project within the charitable purposes of sec_170 of the code as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations you represent that your amounts of income to be set_aside for this specific project will be paid out for this project within months from the time when the first amount is set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your project is better accomplished by this set-aside of income rather than by immediate payment under the suitability test of sec_4942 of the code and sec_53 a - b of the regulations because this set-aside will provide necessary time for pending legal actions to establish the seller's marketable title to the tand thus your specific project of a purchase of waterfront land meets the requirements for a set- aside of income under the suitability test of sec_4942i of the code and sec_53_4942_a_-3 of the regulations accordingly we rule that your set-aside of x dollars of your income for this purchase of land will be a qualifying_distribution under sec_4942 of the code and sec_53_4942_a_-3 of the regulations for your tax years when the amounts of income are set_aside sec_53_4942_a_-3 of the regulations provides that any set-aside approved by the internal_revenue_service must be evidenced by the entry of a dollar amount in your books_and_records as a pledge or obligation to be paid at a future date or dates further the amount of the set- aside must be taken into account in determining your minimum_investment_return see sec_53_4942_a_-2 of the regulations and any income attributable to a set-aside must be taken into account in computing your adjusted_net_income see sec_53_4942_a_-2 of the regulations because this ruling letter could help to resolve any questions please keep it in your permanent records and include a copy in your annual return on form_990-pf this ruling letter is directed only to the organization that requested it code provides that it may not be used or cited as precedent sec_61 k of the sincerely signed teire m borkovsky terrell m berkovsky manager exempt_organizations technical group
